EXHIBIT 10.1 EXECUTION VERSION SUBSCRIPTION AND BACKSTOP PURCHASE AGREEMENT SUBSCRIPTION AND BACKSTOP PURCHASE AGREEMENT, dated September 29, 2015 (this “Agreement”), by and among Affinion Group Holdings, Inc., a Delaware corporation (the “Company”), Affinion International Holdings Limited (“Issuer” and together with the Company, the “Affinion Parties” and each individually, an “Affinion Party”) and Empyrean Capital Partners, L.P., a Delaware limited partnership (the “Backstop Provider”). Each of the foregoing parties hereto are collectively referred to as the “Parties” and individually as a “Party.” Unless otherwise specified herein, all capitalized terms used and not defined herein shall have the meanings ascribed to them in the Restructuring Support Agreement, dated as of the date of this Agreement, by and among the Company, Issuer and certain other Subsidiaries of the Company, on the one hand, and certain holders of debt and equity of the Company and its Subsidiaries, on the other hand (such agreement, together with all exhibits, term sheets, schedules and annexes thereto, as amended, restated or otherwise modified pursuant to the terms thereof, the “RSA”). WHEREAS, concurrently with the execution of this Agreement, the Company intends to implement a financial restructuring in accordance with the terms and conditions set forth in the RSA and the agreements contemplated thereby (the “Restructuring”) relating to the existing debt and other obligations of the Company and certain of its Subsidiaries;
